Citation Nr: 0931923	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  03-32 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for headaches, to include 
as secondary to service-connected status-post lumbar 
interbody fusion L4-S1 (spine disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to 
October 1978 and has additional service in the Army National 
Guard of Kansas from August 1979 to August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that denied the Veteran's claim of 
entitlement to service connection for headaches, to include 
as secondary to spine disability.  At the time of his July 
2003 claim of entitlement to service connection for 
headaches, to include as secondary to a spine disability, 
such spine disability was not yet service-connected.  By an 
April 2008 rating decision of the RO in Seattle, Washington, 
the Veteran's claim of entitlement to service connection for 
status-post lumbar interbody fusion L4-S1 (claimed as 
multiple injuries of the thoracolumbar spine) was granted.  

Most recently, in November 2008, the Board remanded this case 
for additional development.  The file has now been returned 
to the Board for further consideration.

In April 2006, the Veteran testified before a Veterans Law 
Judge, seated at the RO in North Little Rock, Arkansas.  As 
the Judge holding the April 2006 hearing is no longer with 
the Board, the Veteran was given the opportunity to have an 
additional hearing, if he so desired.  Subsequently, in 
February 2009, the Veteran testified before the undersigned 
Veterans Law Judge, also seated at the RO in North Little 
Rock, Arkansas.  Transcripts of both hearings have been 
associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the Veteran's 
claim of entitlement to service connection for headaches, to 
include as secondary to a spine disability.
The Veteran's service treatment records indicate that he was 
injured in a May 1978 parachute accident during his period of 
active service.  The Veteran asserts entitlement to service 
connection for headaches, to include as secondary to a spine 
disability, on the basis that his neck became swollen and he 
incurred neck pain subsequent to his May 1978 parachute 
accident.  The Veteran asserts that his current headaches are 
related to his claimed in-service neck pain.  

The Veteran's post-service private and VA treatment records 
indicate that he was involved in a civilian employment-
related injury and underwent subsequent back and neck 
surgery.  It appears that such injuries were incurred in July 
1999.  Private treatment records dated in July 1999 indicate 
that the Veteran injured his neck and complained of pain and 
instability.  A notation made during an additional instance 
of treatment in July 1999 indicates that a representative 
handling the Veteran's claim for worker's compensation 
approved magnetic resonance imaging (MRI) of the Veteran's 
neck. 

During an instance of VA treatment in August 2003 the Veteran 
reported that he worked for the railroad until he underwent 
surgery in 1998, and that he was currently on disability due 
to back injuries.  At that time, the Veteran reported that he 
was still bothered by frequent headaches.  During VA 
treatment in February 2004, the Veteran reported that he 
sustained back and neck injuries during a fall in 1984.  
However, it appears that the examiner may have noted the year 
of the Veteran's fall incorrectly, as record of other 
instances of treatment, including another dated in February 
2004, indicate that the Veteran reported injuries in 1998 and 
1999.  VA treatment records dated in September 2005 indicate 
that the treatment provider noted a history of an injury to 
the right side of the head in 1996.  Treatment records as to 
the Veteran's claim for permanent disability from his former 
employer, including his claim to worker's compensation, as 
well as treatment records as to an injury to the right side 
of the head in 1996, are not of record.

Private treatment records dated in June 2000 indicate that 
the Veteran underwent surgery on his neck related to his July 
1999 injury.  The treating provider noted a history to 
include a surgical repair of a skull fracture in 1998 and an 
accident in July 1999.  Treatment records regarding a skull 
fracture in 1998 are not of record.  

Additionally, it is unclear if the Veteran has applied for, 
or is in receipt of Social Security disability benefits.  
Records associated with a claim for Social Security 
disability benefits may include evidence pertinent to the 
Veteran's claim on appeal.  

Thus, it appears that there are significant treatment records 
as to the Veteran's claim of entitlement to service 
connection for headaches, to include as secondary to a spine 
disability, not of record.  Because VA is on notice that 
there are additional records that may be applicable to the 
Veteran's claim and because these records may be of use in 
deciding the claim, these records are relevant and should be 
obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

At the time of the January 2007 VA examination, the examiner 
did not comment upon the Veteran's history, to include an 
injury to the right side of the head in 1996, a skull 
fracture in 1998, or a neck injury in 1999.  The examiner did 
not provide an opinion as to the relationship between the 
Veteran's headaches and his post-service injuries.   

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  As such, the Board 
finds that a VA examination is necessary to determine the 
relationship between the Veteran's headaches and his period 
of service, to include his service-connected spine 
disability, as well as his post-service injuries.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to confirm if 
he applied for, or is in receipt of 
Social Security disability benefits.  
If the Veteran is currently receiving 
disability benefits, obtain and 
associate with the claims file all 
evidence related to the Veteran's 
Social Security disability claim. 

2.  Request that the Veteran provide 
the treatment provider, location, and 
dates of treatment for the injury to 
the right side of his head in 1996, 
surgical repair of a skull fracture in 
1998, and any other post-service neck 
injury beyond that of the July 1999 
injury and subsequent June 2000 
surgery.  Request the Veteran to submit 
completed VA Forms 4142, Authorization 
and Consent to Release Info to the VA, 
for the VA to obtain all related 
treatment records.  Then, attempt to 
obtain all identified medical records.

All requests, responses, and records 
received in connection with the search 
for the records requested must be 
associated with the claims file.

To the extent there is an attempt to 
obtain records that is unsuccessful; 
the claims file should contain 
documentation of the attempts made.  
The Veteran, and his representative, 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Contact the appropriate State 
Authorities and obtain any records 
associated with the Veteran's Worker's 
Compensation case following his 1999 
work-related injury, or any other work-
related injury for which he may be 
currently receiving Worker's 
Compensation benefits.

4.  Subsequent to the above-described 
development, schedule the Veteran for a 
VA examination for the purpose of 
determining the relationship between 
the Veteran's headaches and his period 
of service, including his service-
connected spine disability, as well as 
his post-service injuries.  All 
indicated studies should be performed 
and all findings should be reported in 
detail.  

The examiner should determine the 
nature of the Veteran's headache 
condition, including migraine features.  
The examiner should opine as to:  (1) 
whether it is at least as likely as not 
(at least a 50 percent probability) 
that the Veteran's headaches were 
incurred in service or are related to 
any incident of service, including his 
May 1978 parachute accident; (2) 
whether it is at least as likely as not 
that the Veteran's service-connected 
spine disability aggravates the 
Veteran's claimed headaches beyond the 
natural progression of the disease; and 
(3) the relationship between the 
Veteran's headaches and his post-
service injuries to include an injury 
to the right side of his head in 1996, 
surgical repair of a skull fracture in 
1998, his neck injury in July 1999, or 
any other reported post-service injury.  
If aggravation is found, the examiner 
should identify that aspect of the 
Veteran's headaches disability which is 
due to such aggravation.

The claims file should be made 
available to the examiner for review in 
conjunction with the opinion and 
examination, and the examiner should 
note such review.  A complete rationale 
should be provided for all opinions 
given.  The opinions should be based on 
examination findings, historical 
records, and medical principles.  The 
physician should fully articulate a 
sound reasoning for all conclusions 
made.

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to the scheduled 
examination.

5.  Readjudicate the Veteran's claim of 
entitlement to service connection for 
headaches, to include as secondary to a 
spine disability, considering any 
additional evidence added to the 
record.  If the action remains adverse 
to the Veteran, provide the Veteran, 
and his representative, with a 
Supplemental Statement of the Case and 
allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the 
Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The purpose of the examination requested in this remand is to 
obtain information or evidence which may be dispositive of 
the appeal.  Therefore, the Veteran is hereby placed on 
notice that pursuant to 38 C.F.R. § 3.655 (2008) failure to 
cooperate by not attending the requested VA examination may 
result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




